The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: the prior art fails to show or fairly suggest a vehicular camera having the combinations as claimed, including a front housing portion; a first circuit board having  a first side and a second side separated from the first side of the first circuit board by a thickness dimension of the first circuit board; wherein the imager comprises an array of at least one million photosensing elements arranged in rows and columns; a second circuit board having circuitry established thereat, wherein the second circuit board has a first side and a second side separated from the first side of the second circuit board by a thickness dimension of the second circuit board; wherein the second side of the first circuit board opposes the first side of the second circuit board; wherein the circuitry of the second circuit board is in board-to-board electrical connection with the circuitry of the first circuit board; wherein the circuitry of the second circuit board is electrically connected to an electrical connector at the second side of the second circuit board; a rear housing portion having a connector for electrically connecting to an electrical connection end of a wire harness of a vehicle when the vehicular camera is disposed at the vehicle; wherein the rear housing portion joined with the front housing portion forms a camera housing with the first and second circuit boards disposed therein; wherein the connector of the rear housing portion comprises a multi-pin connector having at least three pins that, with the rear housing portion joined with the front housing portion, insert into and electrically connect to respective receiving sockets of the electrical connector at the second side of the second circuit board; and an electrically conductive metallic shield element, as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.






/SHERRIE HSIA/Primary Examiner
Art Unit 2422                                                                                                                                                                                                        



SH
September 10, 2022